J-S42029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

REGINALD PEARSON

                            Appellant                 No. 1622 WDA 2015


              Appeal from the Order Entered September 15, 2015
              In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-SA-0001359-2015


BEFORE: SHOGAN, J., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY OTT, J.:                                    FILED JUNE 09, 2016

        Reginald Pearson appeals pro se from the order entered September

15, 2015, in the Allegheny County Court of Common Pleas dismissing his

summary appeal due to his absence at the trial court hearing.          For the

reasons that follow, we affirm the trial court’s order.

        On January 26, 2015, Pearson was cited for driving while his operating

privilege was suspended or revoked.1 He was found guilty after he failed to

appear at the magisterial district court on May 28, 2015.       Pearson filed a

summary appeal on June 25, 2015, at which time he was notified his appeal

would be heard before the trial court on September 15, 2015. On the day of

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    75 Pa.C.S. § 1543(a).
J-S42029-16



the hearing, Pearson again failed to appear. Pursuant to Pennsylvania Rule

of Criminal Procedure 462(D), the trial court dismissed the appeal, and

ordered him to pay a fine of $200 plus costs. This timely appeal followed.2

       Before we address the substantive claim on appeal, we note that the

brief Pearson submitted to this Court has substantial defects.3 Specifically,

Pearson’s brief does not contain any of the required sections listed in

Pa.R.A.P. 2111, but rather resembles a letter which sets forth his argument.

“When issues are not properly raised and developed in briefs, when the

briefs are wholly inadequate to present specific issues for review a Court will

not consider the merits thereof.”              Commonwealth v. Maris, 629 A.2d
1014, 1017 (Pa. Super. 1993). Here, although the defects in Pearson’s brief

are considerable we are still able to ascertain his argument on appeal.

Therefore, we decline to quash this appeal.
____________________________________________


2
  The trial court did not enter an order directing the filing of a consice
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
3
 As this Court explained in Commonwealth v. Rivera, 685 A.2d 1011 (Pa.
Super. 1996):

       While this court is willing to liberally construe materials filed by a
       pro se litigant, we note that appellant is not entitled to any
       particular advantage because she lacks legal training. As our
       supreme court has explained, “any layperson choosing to
       represent [himself] in a legal proceeding must, to some
       reasonable extent, assume the risk that [his] lack of expertise
       and legal training will prove [his] undoing.”

Id. at 1013 (citation omitted).




                                           -2-
J-S42029-16



     When considering a trial court’s decision to dismiss a summary appeal

in which the defendant fails to appear before the court, our standard of

review is limited to finding an abuse of discretion by the trial court.

Commonwealth v. Dixon, 66 A.3d 794, 796 (Pa. Super. 2013).

     Pursuant to the applicable Rules of Criminal Procedure, when a
     defendant appeals the entry of a conviction by an issuing
     authority in a summary proceeding, the case shall be heard de
     novo by the judge of the court of common pleas sitting without a
     jury. Pa.R.Crim.P. 462(A). . . . And, the trial judge may dismiss
     the appeal and reinstate the judgment of the issuing authority
     when the defendant fails to appear at the scheduled trial de
     novo. Pa.R.Crim.P. 462(D).

Commonwealth v. Panto, 913 A.2d 292, 293-294 (Pa. Super. 2006).

     However, this Court will reverse a trial court’s dismissal of a summary

appeal and remand for a trial de novo when:

      (1) a trial court dismisses a summary appeal without
     considering whether the absentee defendant had cause to justify
     the absence; and (2) the absentee defendant presents an
     affidavit on appeal that (assuming the assertions delineated in
     the affidavit are true) presents at least a prima facie
     demonstration that cause existed for the absence, rendering that
     absence involuntary.

Dixon, supra, 66 A.3d at 797. See Commonwealth v. Marizzaldi, 814
A.2d 249, 252-253 (Pa. Super. 2002).

     In Dixon, the defendant failed to appear before the trial court for the

summary appeal hearing because he initially went to the wrong location.

Dixon, supra, 66 A.3d at 796.          After being told numerous incorrect

directions, he returned home and missed the proceedings. Id. This Court



                                   -3-
J-S42029-16



dismissed his appeal, reasoning that the “[a]ppellant was aware of the time,

date, and location of the hearing. . . .   but failed to report to the correct

room.” Id. at 798.

     Here, Pearson contends he was in a treatment “program” at the time

of the scheduled proceedings, which precluded his presence at the hearing.

Pearson’s Brief at 1.    He further stated he “couldn’t communicate with

anyone outside the program due to [him] being on blackout when [he] first

entered,” and he “didn’t miss [his] court dates on purpose.” Id.

     While Pearson does provide a plausible explanation for his absence

from the hearing, he did not offer any proof to support his claim.

Importantly, the record shows Pearson had knowledge of the date of his

hearing and, without explanation, failed to seek a continuance. Moreover,

he did not attach to his brief any documents demonstrating when his

treatment began or why it led to his absence at the trial court.      He also

failed to include the requisite affidavit as set forth in Dixon. See Dixon,

supra, 66 A.3d at 797.

     Because we can find no abuse of discretion by the trial court, we affirm

the trial court’s order dismissing Pearson’s summary appeal.

     Order affirmed.



Judgment Entered.




                                    -4-
J-S42029-16


Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/9/2016




                          -5-